1
 "   ;   JtO '..visB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 age 1 of!   iii
                                                       UNITED STATES DISTRICT CO                                         MAR 2 2 2019
                                                              SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                                         CLERK. U.S. DISTRICT COURT
                                                                                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                       United States of America                                                    >/I.. CRIMINAL CA             DEP TV
                                                                                         (For Offenses C01nmitted On or After November 1, 1987)
                                                  v.

                                       Roberto Cortes-Herrera                            Case Number: 3:19-mj-21395

                                                                                         Jason T. Conforti
                                                                                         Defendant's Attorney


         REGISTRATION NO. 84202298
         THE DEFENDANT:
          ~ pleaded guilty to count(s) _l_of_C_om--"-pl_a_in_t_ _ _~------------------
          0 was found guilty to count( s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                              Nature of Offense                                                  Count Number(s)
         8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                        1

          D The defendant has been found not guilty on count(s)
                                                                                      ------------------~

          D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                                             IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                                    2J<_TIME SERVED                   D _ _ _ _ _ _ _ _ _ days

           ~   Assessment: $10 WAIVED             ~ Fine: WAIVED
           lZl Court recommends ~SMS, IC~ or DHS or other arr~sting age~cy return all property and a~ d~c~en_.TI; in
                efend_ant's po_ ssess10n at the time of arrest upon the1r.deport~t10n Ri\r(W~v\l\  S- 'Ct         Cov+C              >--   ,-   '-_\.'




                 q_urt re.comme94§'· l!tifendant be deported/removed with relative, __        1.  " _ charged,.m c~se . ,
                        I 1 1 1_).o1.1          :;; 1 1                      .                    F{utnc1sco Cov C((< -                           L"TCI   c.pcu
                   Ii    I   I I   I   s ::;:   I   3'1 9 .
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, March 22, 2019
                                                                                       Date oflmposition of Sentence


                                                                                        ./I!#~
                                                                                       HONORABLE F. A. GOSSETT III
                                                                                       UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                       3:19-mj-21395
